                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                       CRIMINAL ACTION NO. 5:98-CR-00125-KDB
 USA,

                   Plaintiff,

      v.                                                          ORDER

 HERMAN LEE TATE,

                   Defendant.


           THIS MATTER is before the Court upon Defendant’s Motion to Reduce Sentence

Pursuant to the First Step Act 2018 (Doc. No. 325). Defendant requests this Court to reduce his

sentence to 269 months’ imprisonment. For the reasons stated briefly below, the Court will grant

Defendant’s motion.

           In May of 1998, Defendant was charged with one count of conspiring to possess with intent

to distribute powder and crack cocaine. (Doc. No. 1). Investigators determined that more than 1.5

kilograms of crack cocaine was reasonably foreseeable by Defendant during the course of his

participation in the conspiracy. (Doc. No. 285, ¶ 15). The United States filed an information under

21 U.S.C. § 851, notifying Defendant and the Court that it intended to seek an enhanced penalty

under 21 U.S.C. § 841(b)(1)(A) because Defendant had previously been convicted of two felony

drug offenses. (Doc. No. 285, ¶ 6). Defendant proceeded to trial, and on November 18, 1998, a

jury found him guilty of the drug-trafficking conspiracy offense. (Doc. No. 143; Doc. No. 285, ¶

4).

           The probation office calculated a base offense level of 38 based on Defendant’s

responsibility for more than 1.5 kilograms of crack cocaine. (Doc. No. 285, ¶ 20). The probation


                                                   1

            Case 5:98-cr-00125-KDB Document 330 Filed 01/13/20 Page 1 of 4
office also found that Defendant was a career offender and that the career-offender guideline

provided for an offense level of 37, which is below the level 38 resulting from application of the

drug-offense guidelines. (Doc. No. 285, ¶ 28). Based on a total offense level of 38 and a criminal

history of VI, Defendant faced a Sentencing Guidelines range of between 360 months and life in

prison. (Doc. No. 285, ¶ 87). Because Defendant had previously been convicted of felony drug

offenses, however, he faced a statutory mandatory-minimum term under 21 U.S.C. § 841(b)(1)(A)

of life in prison for the drug-trafficking conspiracy offense. (Doc. No. 285, ¶ 86-87). The Court,

in accordance with the statutory mandatory-minimums, sentenced Defendant to life in prison with

10 years of supervised release. (Doc. No. 187).

       On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220, went into effect.

Section 2 of the Act increased the quantity of cocaine base required to trigger the enhanced

penalties of Section 841. Specifically, it raised the (b)(1)(A) threshold from “50 grams” to “280

grams” and the (b)(1)(B) threshold from “5 grams” to “50 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C. § 844(a). Congress

did not apply these changes retroactively to defendants sentenced before the Act’s passage.

       On December 21, 2018, the President signed into law the First Step Act of 2018, Pub. L.

115-135. Section 404 of the Act gives retroactive effect to the changes made by Sections 2 and 3

of the Fair Sentencing Act of 2010. Section 404(a) defines a “covered offense” as “a violation of

a Federal criminal statute, the statutory penalties for which were modified by Section 2 or 3 of the

Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before

August 3, 2010.” Section 404(b) then provides that “[a] court that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010




                                                  2

         Case 5:98-cr-00125-KDB Document 330 Filed 01/13/20 Page 2 of 4
(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.”

       Defendant’s date of conviction was pre-Apprendi.1 If Defendant was sentenced as if

Section 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the covered offense

was committed, the resulting statutory penalty is not more than 30 years imprisonment and at least

6 years of supervised release pursuant to 21 U.S.C. §§ 841(b)(1)(C) and 851. Therefore,

Defendant’s total offense level is 34 and criminal history category is VI, due to Defendant’s status

as a career offender. The resulting guideline range is 262 to 327 months and six years of supervised

release.

       The Court notes Defendant’s sentence has not been previously reduced by the operation of

Sections 2 or 3 of the Fair Sentencing Act of 2010, and no previous motion has been made by the

Defendant pursuant to Section 404 of the First Step Act of 2018.

       The Court further notes that the Supplemental PSR reported that, as of November 15, 2019,

Defendant had completed close to 50 educational programs and work assignments while incurring

only a few disciplinary infractions. See Supp. PSR (Doc. No. 327), at 3. Additionally, Defendant

has good references from federal prison staff members and has family members ready to support

him upon his reentry into society.



       1 In Apprendi v. New Jersey, 530 U.S. 466,490 (2000), the Supreme Court held that the
Sixth Amendment to the Constitution requires that any fact that increases the penalty for a crime
beyond the prescribed statutory maximum, other than the fact of a prior conviction, must be
submitted to a jury and proved beyond a reasonable doubt. In Alleyne v. United States, 570 U.S.
99, 116 (2013), the Supreme Court applied Apprendi to the federal mandatory minimum and
maximum sentencing scheme and held that because mandatory minimum sentences increase the
penalty for a crime, any fact that increases the mandatory minimum is an element of the crime that
must be submitted to the jury. This Court joins other courts, including courts in this circuit, in
finding that Apprendi and Alleyne apply to the First Step Act. See United States v. Springs, No.
3:05-CR-42, 2019 WL 3310092, at *3 (W.D.N.C. July 23, 2019) (listing other courts in the Fourth
Circuit who have held the same).
                                                 3

           Case 5:98-cr-00125-KDB Document 330 Filed 01/13/20 Page 3 of 4
       For all these reasons, the Court concludes that Defendant is eligible for relief in the form

of a reduced sentence pursuant to the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(B)

(allowing the court to modify a sentence “to the extent otherwise expressly permitted by statute”).

The Court has considered the § 3553(a) factors, particularly the need to avoid unwarranted

sentence disparities among similarly situated defendants, and Defendant’s evidence of post-

conviction rehabilitation, and orders that Defendant’s sentence be reduced to 269 months of

imprisonment and 6 years of supervised release under the standard conditions of supervised release

adopted by this Court.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence (Doc. No.

325) is GRANTED. The Defendant’s sentence is hereby reduced to a term of TWO-HUNDRED

AND SIXTY-NINE (269) MONTHS and SIX (6) YEARS of supervised release for Count 1. All

other terms and conditions of the Defendant’s Judgment (Doc. No. 187) shall remain in full force

and effect.

       SO ORDERED.

                                      Signed: January 11, 2020




                                                 4

         Case 5:98-cr-00125-KDB Document 330 Filed 01/13/20 Page 4 of 4
